UNITED STATES COURT OF APPEALS

FOR THE SEVENTH CIRCUIT
Chicago, Illinois 60604

March 26, 2007

Hon. JOEL M. FLAUM, Circuit Judge
Hon. DANIEL A. MANION, Circuit Judge

Hon. DIANE S. SYKES, Circuit Judge

MARCELLA FANE,

] Appeal from the United States
PIaz’ntz'fprpellant, ] District Court for the Southern
] District of Indiana, Indianapolis
No. 06-2200 v. ] Division.
]
LOCKE REYNOLDS, LLP, ] No. 04 CV 01010
Defendant-Appellee. ]
] John Daniel Tinder
] Judge.

ORDER

The opinion issued in the above-entitled case on March 14, 2007, is hereby
amended as follows:

The ﬁrst sentence following part 2 on page 10 of the slip opiniOn should read:
Fane identiﬁes two white employees that she claims were similarly situated and

better treated: Donna West, a secretary for the asbestos practice group, and
Melissa Hopper, a paralegal in the asbestos practice group.